In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147) and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the canned corned beef exported from Argentina, during the period January 1, 1959, through December 31, 1959, and that such values per dozen tins, net packed, are the respective values shown as plaintiff’s claimed values on schedule “B,” for the respective products and sizes of container described on the invoices and as stated in the entry and recited in said schedule “B,” during that period which corresponds to the time of exportation of the canned corned beef covered by this appeal for reappraisement, said schedule “B,” being attached to and made a part of this decision.